ACCEPTED
                                                                                                                      01-15-00552-CV
                                                                                                           FIRST COURT OF APPEALS
                                                                                                                   HOUSTON, TEXAS
                                                                                                                8/25/2015 10:39:15 AM
                                                                                                                CHRISTOPHER PRINE
                                                                                                                               CLERK




                                                                                            FILED IN
                                                                                     1st COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                     8/25/2015 10:39:15 AM
                                                                                     CHRISTOPHER A. PRINE
                                                                                              Clerk


                                                In The
                                      Court of
                                               For The
                                                          of
                                      NO.

     JOSUE                     ANDMERLIN CAROLINA
  INDIVIDUALLY AND ASREPRESENTATIVES O ETHE ESTATEOE
    J O N A T H A N J O S U E O R E L L A N A B A C A , D E C E A S E D , Appellants

                                                   V.

W E S T H E I M E R T E R R A C EA P A R T M E N T S M A N A G E M E N T , L.L.C. AND
        WESTHEIMER TERRACE                                   L . L . C , Appellees


                          O n A p p e a l f r o m 270th District C o u r t
                                       Harris County, Texas
                            T r i a l C o u r t C a u s e N o . 2013-30976


     PARTIES' NOTIFICATION TO COURT O F MEDIATOR

     T h e parties h a v e agreed that the f o l l o w i n g person w i l l m e d i a t e t h i s cause:

             Mediator's Name:                   Robert A . Black

             State B a r o f Texas identification number:                  00000086

             M a i l i n g Address:             Bank o f America
                                                     Calder, Suite 800
                                            Beaumont, Texas 77702

                   Telephone number:        (409)

                  Fax number:

                   e - m a i l address:




Robert C.
SBN:

Marion M . Reilly

                                 com
Rudy Gonzalez
SBN: 08121700

Todd A . Hunter
SBN: 24087774

     S. S h o r e l i n e S u i t e 5 0 0
Corpus Christi, Texas 78401
(361) 882-1612 Telephone
(361) 882-3015 Facsimile

COUNSEL F O R APPELLANTS




     Ben Daw, III
SBN: 05594050

K y l e Giacco
S B N : 07839150

Bianca Cedrone
S B N : 24088787

5718 Westheimer, Suite 1750
Houston, Texas 77057
(713) 266-3121 Telephone
(713)          Facsimile

COUNSEL E O R APPELLEES